DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered. Claims 1-9, 12, 14, 16, 18, 20-22, 24-30, and 32-54
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1 - 2, 8, 9, 12, 20 - 21, 25, and 47 - 54 are rejected under 35 U.S.C. 103 as being unpatentable over Melin et al. (US 2016/0144085 A1), hereinafter Melin, in view of Day et al. (US 2015/0038933 A1), hereinafter Day, Atteia et al. (US 2012/0238932 A1), hereinafter Atteia.
Regarding claim 1, Melin teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Paragraphs 1 and 49 - 51), the dressing comprising a first film comprising a non-porous material and a plurality of fluid restrictions (Figs. 2 and 5, elements 32 and specifically elements 46 and 48; Paragraph 94 indicates bottom sheet 32 comprises a film 46 that is made permeable by slits 48), first manifold layer adjacent  to the first film, the first manifold layer comprising a second film (Fig. 2, element 30) having a manifold area comprising blisters and apertures, wherein the apertures are configured to allow fluid transfer through the second film (Figs. 1 and 5; elements 16, 28, and 39; Paragraphs 68 and 93; the blisters are formed by both intermediate sheet 34 and second film 30, thus both sheet 34 and 30 “comprise” blisters); and a second manifold layer adjacent to the first manifold layer (Fig. 1, element 18), the second manifold layer comprising foam (Paragraph 52) having a contact area that is less than the manifold area (As shown in Fig. 1, the second manifold 18 has a smaller area than the first manifold area 16, therefore, the contact area between the first and second manifolds is less than the manifold area). Melin further teaches a cover configured to be 
Further, while Melin does teach the second film comprising both blisters and apertures (i.e. the second film 30 forms an end portion of the blisters, while intermediate sheet 34 forms the other end), Melin does not explicitly teach the curved or protruding portions of the blisters being formed by/within the second film, nor does Melin teach the second film being a transparent material.
In the same field of endeavor, Day teaches a wound dressing (Figs. 1 and 2; Abstract; Paragraph 33 indicates use in wound dressings and bandages) comprising a second film (element 94) comprising blisters (element 90) and apertures (element 20; Paragraphs 48 and 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blistered and aperture layer of Melin (either the second film 30 or both the second film 30 and intermediate sheet 34) to comprise them in a single layer as taught by Day. Doing so would allow for analogous would treatment and would provide for improved absorption and intake of fluid (recognized in Paragraphs 33 and 36 of Day).
Melin and Day still do not teach the second film being a transparent material.
In the same field of endeavor, Atteia teaches a wound dressing comprising a centrally disposed, transparent polyurethane film (Fig. 1, element 2; Abstract).


Regarding claim 2, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed.
Melin further discloses the first film is configured to be positioned in a stacked relationship between the second manifold layer and the tissue site (Figs. 1 and 2 show bottom/first layer 32 being in a stacked relationship between the tissue site 12 and the second film 30 and intermediate sheet 34).

Regarding claim 8, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. Atteia further discloses said transparent material being polyurethane (Paragraphs 4 and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second film of the first manifold layer of Melin and Day to be transparent. Doing so would predictably provide an analogous film layer 

Regarding claim 9, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. Melin further teaches said foam being a hydrophobic polymer foam (Paragraph 52).

Regarding claim 12, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. Melin further teaches said foam being a reticulated open-celled foam (Paragraph 52).

Regarding claim 20, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters being spaced at least 1 mm apart (Paragraph 18). However, Melin, Day, and Atteia do not explicitly disclose the blisters being spaced about 2 millimeters apart
Melin further discloses that said spacing allows for fluid transport through the dressing even when the blisters expand during negative pressure (Paragraph 19).
Day also teaches the blisters can have vary concentrations (i.e. different spacings) in different areas of the dressing (Paragraphs 49 and 52).
As such, the spacing between blisters is disclosed to be a result effective variable in that changing said distance affects flow through the blistered layer during negative pressure In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 
Regarding claim 21, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters having a height of 0.3 - 0.7 of the diameter, where the diameter is 3, 6, 8, or 25 mm (Paragraphs 70 - 71). Thus, Melin discloses a height between 1 and 17.5 mm.
Day also discloses the width and height of the blisters can be readily changed (Paragraph 49).
Melin, Day, and Atteia still do not explicitly disclose said height being between 0.5 to about 2 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify height of the blisters of Melin, Day, and Atteia from between 1 and 17.5 mm to between about 0.5 millimeters and about 2 millimeters as claimed as Applicant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the height “may” be within the claimed range (Paragraph 86) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters having a diameter (i.e. width) of 3, 6, 8, or 25 mm (Paragraphs 70 - 71). Thus, Melin discloses a height between 1 and 17.5 mm.
However, Melin does not explicitly disclose said width being about 1 millimeter to about 3 millimeters.
Day also discloses the width and height of the blisters can be readily changed (Paragraph 49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify height of the blisters of Melin, Day, and Atteia from about 3 to 25 mm to between about 1 millimeters and about 3 millimeters as claimed as Applicant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the diameter “may” be approximately within the claimed range (Paragraph 86) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 25, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. Melin further teaches said blisters being spaced at least 1 mm apart (Paragraph 18) and said blisters having a height of 0.3 - 0.7 of the diameter, where the diameter 
Day also teaches the blisters can have vary concentrations (i.e. different spacings) in different areas of the dressing, and that the width and height of the blisters can be readily changed (Paragraphs 49 and 52).
Melin, Day, and Atteia still do not explicitly disclose the blisters being spaced about 2 millimeters apart or said height being between 0.5 to about 2 millimeters.
However, Melin further discloses that said spacing allows for fluid transport through the dressing even when the blisters expand during negative pressure (Paragraph 19).
As such, the spacing between blisters is disclosed to be a result effective variable in that changing said distance affects flow through the blistered layer during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin, Day, and Atteia by making the distance between blisters about 2 mm apart as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify height of the blisters of Melin, Day, and Atteia from between 1 and 17.5 mm to between about 0.5 millimeters and about 2 millimeters as claimed as Applicant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the height “may” be within the claimed range (Paragraph 86) and since it has In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Day and Atteia as applied to claim 1 above, and further in view of Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore.

Regarding claim 3, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed.
Melin does teach the manifold area comprising a border area around the contact area (the border being the area of layer 16 beneath element 14 which forms a perimeter around the contact area and second manifold layer 18 in Fig. 1).
Melin, Day, and Atteia do not explicitly disclose the shape of said manifold area or said contact area, or said shapes being analogues.
In the same field of endeavor, Lattimore further teaches a wound dressing for use with negative pressure (Fig. 1; Abstract) in which the shapes of the wound layers are readily changeable to fit the size of the wound (Paragraphs 29 and 34).
It would have been obvious to a person of ordinary skill in the art before the effective filling date to change the shape of the manifold area to have a first shape and contact area to have a second shape, and for the first shape to be analogous to the second shape. Doing so 
Further, it would have been an obvious matter of design choice to make the different portions of the manifold area and contact area of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In addition, Lattimore further teaches the layer beneath the manifold needing to be larger (and would thus form a border around the second manifold; Paragraphs 32). As such, it would have been obvious to a person of ordinary skill in the art before the effective filling date to maintain the border initially disclosed in Melin when changing the shapes of the manifold and contact areas as forming a border around the second manifold and contact area would prevent the foam manifold from getting stuck to the viscera (recognized in Paragraph 32 of Lattimore as the second manifold layer of Melin is also a foam as indicated in Paragraph 52 of Melin).

Claims 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Day and Atteia as applied to claim 1 above, and further in view of Hardman et al. (US 2010/0106115 A1), hereinafter Hardman.

Regarding claim 4, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. They do not explicitly teach the contact area comprises porous appendages adjacent to the manifold area (i.e. adjacent to the blisters and apertures).
In the same field of endeavor, Hardman teaches a negative pressure wound dressing (Fig. 1A; Abstract) comprising at least three porous appendages adjacent to a film manifold area (the contact area comprises film manifold 148 and porous appendages defined by elements 160 and 156; Paragraph 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as appendages as taught by Hardman. Doing so would predictably result in the contact area comprising porous appendages (as the foam manifold is originally porous) and would allow for analogous transfer of fluid and negative pressure. Doing so would also provide more defined fluid/pressure pathways and allow for specific directing/placement of the manifold (Paragraph 25 of Hardman illustrates how the manifold legs can be placed in different areas).
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 5, the combination of Melin, Day, Atteia, and Hardman substantially disclose the invention as claimed. Melin, Day, and Atteia do not explicitly disclose at least three 
Hardman further teaches having at least 3 appendages (Fig. 2 shows 16 appendages, Fig. 3A shows 6 appendages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as at least three radial appendages as taught by Hardman. Doing so would predictably result in the contact area comprising porous appendages (as the foam manifold is originally porous) and would allow for analogous transfer of fluid and negative pressure. Doing so would also provide more defined fluid/pressure pathways and allow for specific directing/placement of the manifold (Paragraph 25 of Hardman illustrates how the manifold legs can be placed in different areas).
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 6, the combination of Melin, Day, Atteia, and Hardman substantially disclose the invention as claimed. Melin, Day, and Atteia do not explicitly disclose at least three appendages coupled to a central region (i.e. in the area where the foam meets the manifold).
Hardman further teaches having at least 3 appendages (Fig. 2 shows 16 appendages, Fig. 3A shows 6 appendages) and a central region (Fig. 2, element 112; Paragraph 25).

Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Regarding claim 7, the combination of Melin, Day, Atteia, and Hardman substantially disclose the invention as claimed. Melin, Day, and Atteia do not explicitly disclose at least three appendages in coupled to a central region (i.e. in the area where the foam meets the manifold), said appendages extending to an edge of the manifold area.
Hardman further teaches having at least 3 appendages extending to an edge of the manifold area (Fig. 2 shows 16 appendages, Fig. 3A shows 6 appendages all extending to an edge of the film manifold) and a central region (Fig. 2, element 112; Paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as a central area and at least three radial appendages extending to an 
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Day and Atteia as applied to claim 1 above, and further in view of Locke et al. (US 2015/0320602 A1), hereinafter Locke.

Regarding claim 14, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. They do not teach said foam being reticulated polyurethane ether foam.
In the same field of endeavor, Locke teaches an apertured wound dressing comprising a foam manifold layer using polyurethane foam, GranuFoam®, or VeraFlo® foams (Fig. 1, element 114; Paragraph 54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the polyurethane foam of Melin with the GranuFoam® of Locke 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).
As such, the material of construction disclosed by the combination of Merlin, Atteia, and Locke inherently comprises a reticulated polyurethane ether foam, as Applicant discloses GranuFoam® as being a reticulated polyurethane ether foam (Paragraph 73 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of 

Regarding claim 16, the combination of Melin, Day, Atteia, and Locke substantially disclose the invention as claimed. Melin further teaches said foam being open-celled (i.e. porous; Paragraph 52). Melin, Day, and Atteia do not explicitly teach said foam having an average pore size in a range of 400 - 600 microns.
Locke further teaches said foam having an average pore size in the range of 400 - 600 microns in an uncompressed state (Paragraph 57). Locke further discloses varying pore size in accordance with the needs of the foam layer (such as firmness) and the amount of compression of the foam (Paragraphs 56 and 57).
As such, the pore size of foam is disclosed to be a result effective variable in that changing said pore size affects stiffness and compression during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin, Day, and Atteia by making average pore size between 400 and 600 microns as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 18, the combination of Melin, Day, Atteia, and Locke substantially disclose the invention as claimed. Melin further teaches said foam being open-celled (i.e. 
Locke further teaches that the thickness of the foam further affects the firmness and density of the foam, which then affects compliance during negative pressure therapy (Paragraphs 55 - 57).
As such, the thickness of the foam is disclosed to be a result effective variable in that changing the foam thickness affects stiffness and compressibility during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin, Day, and Atteia by making the foam have a thickness in the range of 2 millimeters to 7 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Day and Atteia as applied to claim 1 above, and further in view of Pratt (EP 0 174 803). 

Regarding claim 24, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed. They do not explicitly disclose said second foam manifold layer being substantially opaque.
In the same field of endeavor, Pratt teaches a wound dressing comprising an opaque manifold foam layer which becomes translucent upon wetting (Page 3, line 17 - Page 4, line 1).
.

Claims 47 - 50, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Day, Atteia and Hartwell et al. (US 2017/0143552 A1), hereinafter Hartwell.
Regarding claim 47, Melin teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Paragraphs 1 and 49 - 51), the dressing comprising a first film comprising a non-porous material and a plurality of fluid restrictions (Figs. 2 and 5, elements 32 and specifically elements 46 and 48; Paragraph 94 indicates bottom sheet 32 comprises a film 46 that is made permeable by slits 48), first manifold layer adjacent  to the first film, the first manifold layer comprising a second film (Fig. 2, element 30) having a manifold area comprising blisters and apertures, wherein the apertures are configured to allow fluid transfer through the second film (Figs. 1 and 5; elements 16, 28, and 39; Paragraphs 68 and 93; the blisters are formed by both intermediate sheet 34 and second film 30, thus both sheet 34 and 30 “comprise” blisters); and a second manifold layer adjacent to the first manifold layer (Fig. 1, 
Further, while Melin does teach the second film comprising both blisters and apertures (i.e. the second film 30 forms an end portion of the blisters, while intermediate sheet 34 forms the other end), Melin does not explicitly teach the curved or protruding portions of the blisters being formed by/within the second film, nor does Melin explicitly teach said second film being a transparent material or said first film having portions allowing for visualization of the areas of tissue.
In the same field of endeavor, Day teaches a wound dressing (Figs. 1 and 2; Abstract; Paragraph 33 indicates use in wound dressings and bandages) comprising a second film (element 94) comprising blisters (element 90) and apertures (element 20; Paragraphs 48 and 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blistered and aperture layer of Melin (either the second film 30 or both the second film 30 and intermediate sheet 34) to comprise them in a single layer as taught by Day. Doing so would allow for analogous would treatment and would provide for improved absorption and intake of fluid (recognized in Paragraphs 33 and 36 of Day).
Melin and Day still do not explicitly teach said second film being a transparent material or said first film having portions allowing for visualization of the areas of tissue.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane films of Melin, specifically the second film of the first manifold layer, to be transparent. Doing so would predictably provide an analogous film layer (as Melin discloses the same polyethylene material in Paragraphs 14 and 15) and the transparency would allow for monitoring and inspection of the wound during healing (recognized in paragraph 21 of Atteia).
Melin, Day, and Atteia still do not teach said first film having portions allowing for visualization of the areas of tissue.
In the same field of endeavor, Hartwell teaches a wound dressing comprising a translucent cover (Fig. 3c, element 345; Abstract and Paragraphs 5 - 9) made of polyurethane (Paragraph 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Melin, Day, and Atteia to be translucent as disclosed by Hartwell. Doing so would allow for analogous sealing of the wound and would further allow for inspecting and visualizing areas of the tissue (recognized in paragraphs 7 - 9 of Hartwell).
Melin further teaches a cover configured to be positioned over the first manifold layer and in contact with at least a portion of the first manifold layer (Fig. 7 shows cover 62 positioned over the first manifold 16, said cover contacting the end portions of the first 
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Day, Atteia, and Hartwell teaches a method for treating a tissue site comprising: positioning a dressing on the tissue site, the dressing comprising: a first film comprising a non-porous material and a plurality of fluid restrictions, a first manifold layer adjacent to the first film, the first manifold comprising a second film of a transparent material having a manifold area comprising blisters and apertures, and a second manifold layer adjacent to the first manifold layer, the second manifold layer comprising foam having a contact area that is less than the manifold area; inspecting the position of the dressing against areas of the tissue site by visualizing the areas of the tissue site through portions of the first film and first manifold layer; and adjusting the position of the dressing so that the manifold 

Regarding claim 48, Melin, Day, Atteia, and Hartwell substantially disclose the invention as claimed. Melin further teaches said system being for negative pressure therapy (Paragraph 1).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Day, Atteia, and Hartwell teaches the method of claim 47 further comprising applying negative pressure to the dressing.

Regarding claim 49, the combination of Melin, Day, and Atteia substantially disclose the invention as claimed.
Melin further discloses the first film is configured to be positioned in a stacked relationship between the second manifold layer and the tissue site (Figs. 1 and 2 show bottom/first layer 32 being in a stacked relationship between the tissue site 12 and the second film 30 and intermediate sheet 34).


Regarding claim 50, the combination of Melin, Day, Atteia, and Hartwell substantially disclose the invention as claimed. Melin further teaches the manifold area comprising a border area around the contact area (the border being the area of layer 16 beneath element 14 which forms a perimeter around the contact area and second manifold layer 18 in Fig. 1).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Day, Atteia, and Hartwell teaches the method of claim 47 further wherein the manifold area comprises a border area around the contact area

Regarding claim 52, the combination of Melin, Day, Atteia, and Hartwell substantially disclose the invention as claimed. Atteia further discloses said transparent material being polyurethane (Paragraphs 4 and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyurethane films of Melin, specifically the second film of the first manifold layer, to be transparent. Doing so would predictably provide an analogous film layer (as Melin discloses the same polyethylene material in Paragraphs 14 and 
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Day, Atteia, and Hartwell teaches the method of claim 47, wherein the transparent material comprises polyethylene.

Regarding claim 54, the combination of Melin, Day, Atteia, and Hartwell substantially disclose the invention as claimed. Melin further teaches said blisters having a height of 0.3 - 0.7 of the diameter, where the diameter is 3, 6, 8, or 25 mm (Paragraphs 70 - 71). Thus, Melin discloses a height between 1 and 17.5 mm.
Day also teaches the blisters can have vary concentrations (i.e. different spacings) in different areas of the dressing, and that the width and height of the blisters can be readily changed (Paragraphs 49 and 52).
However, Melin does not explicitly disclose said height being between 0.5 to about 2 millimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify height of the blisters of Melin from between 1 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Day, Atteia, and Hartwell teaches the method of claim 47, wherein the blisters have a height of about 0.5 millimeters to about 2 millimeters.


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Day, Atteia and Hartwell as applied to claim 47 above, and further in view of Hardman.

Regarding claim 51, the combination of Melin, Day, Atteia, and Hartwell substantially disclose the invention as claimed. They do not explicitly disclose at least three appendages adjacent to the manifold area (i.e. adjacent to the blisters and apertures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam manifold of Melin (i.e. element 18 in Fig. 1) to be shaped as at least three radial appendages as taught by Hardman. Doing so would predictably result in the contact area comprising porous appendages (as the foam manifold is originally porous) and would allow for analogous transfer of fluid and negative pressure. Doing so would also provide more defined fluid/pressure pathways and allow for specific directing/placement of the manifold (Paragraph 25 of Hardman illustrates how the manifold legs can be placed in different areas).
Further, doing so would be obvious as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP .

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Melin in view of Day and Atteia and Hartwell as applied to claim 47 above, and further in view of Locke.

Regarding claim 53, the combination of Melin, Day, Atteia, and Hartwell substantially disclose the invention as claimed. Melin further teaches said foam being open-celled (i.e. porous; Paragraph 52). Melin, Day, and Atteia do not explicitly teach said foam having a thickness in the range of 4 millimeters to 10 millimeters.
In the same field of endeavor, Locke teaches an apertured wound dressing comprising a foam manifold layer using polyurethane foam (Fig. 1, element 114; Paragraph 54). Locke does not explicitly teach said foam having a thickness in the range of 4 millimeters to 10 millimeters. However, Locke further teaches that the thickness of the foam further affects the firmness and density of the foam, which then affects compliance during negative pressure therapy (Paragraphs 55 - 57).
As such, the thickness of the foam is disclosed to be a result effective variable in that changing the foam thickness affects stiffness and compressibility during negative pressure therapy. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Melin, Day, and Atteia by making the foam have a thickness in the range of 4 millimeters to 10 millimeters as a matter of routine optimization In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Melin, Day, Atteia, Hartwell, and Locke teach the method of claim 47, wherein the foam has a thickness in a range of 4 millimeters to 10 millimeters.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, while Examiner believes that, by nature of the apertured film 32 forming at least part of the blisters, said film 32 similarly comprises at least a portion of said blisters. However, in order to promote compact prosecution, the teaching reference of Day has been introduced. Examiner also wishes to draw particular attention to a number of additional references (see Conclusion section for prior art not relied upon) which explicitly teach a film 
Applicant's arguments with respect to claims 2 and 49 as amended have been fully considered but they are not persuasive and said claims remain rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barberio (US 2014/0052041 A1) teaches a medical absorbent laminate having a second layer comprising blisters and apertures (Fig. 1; Abstract).
Sasaki (WO 2015/098373) teaches an absorbent laminate having a second layer comprising blisters and apertures (Fig. 1; Abstract).
Wada (US 2015/0290050 A1) teaches an absorbent laminate having a second layer comprising blisters and apertures (Fig. 1; Abstract).
Nishino et al. (US 5,449,352 A) teaches a topsheet for absorptive articles having blisters and apertures (Fig. 2; Abstract).
Takai et al. (US 6,468,626 B1) teaches an absorbent laminate having a second layer comprising blisters and apertures (Fig. 1; Abstract).
Huang et al (US 2009/0221979 A1) teaches an absorbent sheet laminate having blisters and apertures (Figs. 7 and 8; Abstract and Paragraph 33).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781